DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-5, 7-8, and 16-23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 2 and 16 are directed to an apparatus and method responsive to a user using a device to access a gaming system to start a gaming session: determine that the device is within a geographic area in which the gaming session is permitted and beyond a predetermined distance from a border of the geographic area in which the gaming session is permitted; allow, by the at least one processor, the device to submit wagers on gaming activities based upon a determination that the device is within the geographic area and located beyond the predetermined distance from the border of the geographic area; wherein to allow the user to wager further includes to present to the user via the device a gaming environment, wherein the gaming environment includes a plurality of gaming activities and cashier option.  None of the prior art of record recites during the gaming session determine whether the user should be allowed to continue the gaming session, wherein to determine whether the user should be allowed to continue the gaming session includes to: determine an identifier that indicates a network, a portion of a network, or a network component the device is connected to in order to access the gaming system and map via a database the identifier to a geographic area which, in combination with other remaining claimed elements: (a) receive from the user via the device a selection of the cashier option and add funds to an account of the user based in part on the selection of the cashier option; (b) receiving from the user via the device a selection of one of the plurality of gaming activities; (c) based in part on receiving the selection of one of the plurality of gaming activities present to the user via the device with one or more options related to a selected gaming activity, wherein the one or more options include a wager option; (d) execute the selected gaming activity, wherein to execute the selected gaming activity, the instructions, when executed by the at least one processor, further direct the at least one processor to: receive from the user via the device a selection of one or more options related to the selected gaming activity including a selection of the wager option, the selection of the wager option resulting in a wager on the selected gaming activity; (e) monitor keystrokes made by the user with respect to the selected gaming activity, and establish an electronic record of the monitored keystrokes, wherein the selection of one of the plurality of gaming activities and the selection of the wager option by the user are stored in the electronic record for a predetermined time period; (f) determine through use of a random number generator an outcome of the selected gaming activity; and (g) when the outcome is a winning outcome, communicate to the user via the device an amount won.  The claims overcome the rejections under 35 USC 101 for incorporating the subject matter of dependent claims 6 and 12 which were indicated as not being directed to a grouping of abstract ideas.  Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 2 and 16 (along with their respective dependent Claims 3-5, 7-8, and 17-23) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715